 

Case 20-10343-LSS Doc 4969 Filed 05/25/21 Page1of2

e

: pen ee ) " ite | _ 7 “ : ue eee S he t / to g 7491 MAY 25 AM 8: 49

[The second to ask you if it is in your power to never give €hEBK

erat son ¢ nortunity to watch over another chi 145 RUPTCY COUK

rga at he I r In . Y CO Watcn over anotne!r Grit 16° Bane OF NEL AWARE
was in the cohsranut then the hovernouts< qr A yearg and

       

was told that this was my fault made to believe that if

mone ever found out my loved ones would be hurt or killed

am now a recovering addict convicted felon and a small piece

 

i could have been . I have within the last five years
started to get some sort of quality to my life

Ihave a beautiful wife and three kids who i will protect wi

every fiber of my being . You see i was supposed to be protected
thats what my parents were led to believe that the people whe
were looking over us were protecting us.I am hereto tell you
this isnt the case.

Because of these people i have lost my chance to support my

family very well . I have lost my chanc e to give them the eas

 

in life to know the bills are paid .I have to work 3 times

harder and miss time with them

 

because as a child i was given the of pain that noone
should ever feel but iw otected by no one .the pair felt
toreat my heart day and -1 ran to every chemical could

 

to try not to feel this

In doing so i have overdosed 4 times .The last time my 4 year

   

old daughter at the fo me not breathing .So now she has
some of my pain beca »9f that .So its not just us they hurt it
bleeds on.

[cant count the hours i have spent hospitalized in institutions

.The time with therapists .The joy that was stolen from my life

 

 

   

Z 2 kid I was pposed to be happy .

The boy scouts and tl nsuranc mpanies want to make it

about their illets . n t} ven } to repay this wrong
e al h in the world not to go through what
jh what have put my family through.
ou have the power never let them hurt another child

esnt stop hurting it keeps hurting so far past the

 

Or acts .

have alot to live for today and im happy that all this truth

mt
7
c

my recovery thank you for your time

 

 
US POSTAGE

~ J
FROM ZIP CODE 5

 

Justice Lauri Selber Silverstein
824 Market Street

6" Floor Uy.
Wilmington, DE 19801 Or),

“ me)
1SEOLissOSs coz VApAY Py lpedy AA fi pape) fp jp bedyy Py

Case 20-10343-LSS Doc 4969 Filed 05/25/21 Page 2 of 2

 

 
